either caused or significantly aggravated D.R.’s alleged injury or any other injury, and denies that
his current disabilities are the result of a vaccine-related injury.

       Nevertheless, the parties agree to the joint stipulation, attached hereto as Appendix A. The
undersigned finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

      A lump sum of $89,000.00 in the form of a check payable to petitioners, Michael and
Lisa Robinson, as guardians/conservators of the estate of D.R.; and

      A lump sum of $11,000.00 for past unreimbursable expenses in the form of a check
payable to petitioners, Michael and Lisa Robinson.

       This amount represents compensation for all damages that would be available under 42
U.S.C. § 300aa-15(a). Stipulation dated August 9, 2016 (ECF No. 31) at ¶ 8.

      The undersigned approves the requested amount for petitioners’ compensation.
Accordingly, an award should be made consistent with the stipulation.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
Court SHALL ENTER JUDGMENT in accordance with the terms of the parties’ stipulation.3


       IT IS SO ORDERED.


                                              /s/ Nora Beth Dorsey
                                              Nora Beth Dorsey
                                              Chief Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.
                                                 2